   Case 21-03007-sgj Doc 11 Filed 03/18/21                     Entered 03/18/21 23:33:20               Page 1 of 11




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 16, 2021
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

         In re:                                                         §
                                                                        §   Chapter 11
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           §
                                                                        §   Case No. 19-34054-sgj11
                                          Debtor.                       §
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,                             §
                                                                        §
                                          Plaintiff,                    §   Adversary Proceeding No.
                                                                        §
         vs.                                                            §   21-03007-sgj11
                                                                        §
         HCRE PARTNERS, LLC (n/k/a NEXPOINT                             §
         REAL ESTATE PARTNERS, LLC),                                    §
                                                                        §
                                          Defendant.                    §

               ORDER APPROVING STIPULATION REGARDING SCHEDULING ORDER

                  Upon consideration of the Stipulation and Proposed Scheduling Order (the “Stipulation”)2


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Stipulation.
Case 21-03007-sgj Doc 11 Filed 03/18/21             Entered 03/18/21 23:33:20          Page 2 of 11



  by and between Highland Capital Management, L.P., as debtor-in-possession (the “Debtor”), and

  HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC) (“HCRE”, and together with the

  Debtor, the “Parties”), it is HEREBY ORDERED THAT:

         1.      The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

         2.      The Stipulation shall become effective immediately upon entry of this Order.

         3.      With respect to the Adversary Proceeding, the Parties shall abide by the following

  pretrial schedule (the “Joint Pretrial Schedule”) in lieu of that provided in the Alternative

  Scheduling Order:

                                       Joint Pretrial Schedule

         Event                                         Deadline

         1. Service of Written Discovery Requests      May 31, 2021
         2. Service of Written Responses to            July 5, 2021
         Discovery
         3. Completion of Fact Discovery               July 26, 2021
         4. Expert Disclosures                         August 6, 2021
         5. Completion of Expert Discovery             August 23, 2021
         6. Dispositive Motions                        September 6, 2021
         7. Exhibit and Witness Lists                  October 25, 2021
         8. Joint Pretrial Order                       November 1, 2021
         9. Proposed Findings of Fact and              November 1, 2021
         Conclusions of Law
         10. Trial Docket Call                         November 8, 2021 at 1:30 p.m. (CT)


         4.      The Joint Pretrial Schedule set forth in this Order shall only be modified in a writing

  signed by the Parties or upon the entry of an order of the Court entered upon notice to the Parties.

         5.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Order.

                                         ###End of Order###




                                                   2
Case 21-03007-sgj Doc 11 Filed 03/18/21   Entered 03/18/21 23:33:20   Page 3 of 11




                                 EXHIBIT A
Case 21-03007-sgj Doc 11 Filed 03/18/21                Entered 03/18/21 23:33:20   Page 4 of 11



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for Highland Capital Management, L.P.

  -and-

  WICK PHILLIPS GOULD & MARTIN, LLP
  Jason M. Rudd
  Texas State Bar No. 24028786
  jason.rudd@wickphillips.com
  Lauren K. Drawhorn
  Texas State Bar No. 24074528
  lauren.drawhorn@wickphillips.com
  3131 McKinney Avenue, Suite 500
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Fax: (214) 692-6255

  Counsel for HCRE Partners, LLC (n/k/a NexPoint Real Estate Partners, LLC)




  DOCS_NY:42505.1 36027/002
Case 21-03007-sgj Doc 11 Filed 03/18/21                    Entered 03/18/21 23:33:20                Page 5 of 11



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                        §
                                                                    §   Chapter 11
      HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                    §   Case No. 19-34054-sgj11
                                       Debtor.                      §
                                                                    §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                    §
                                       Plaintiff,                   §   Adversary Proceeding No.
                                                                    §
      vs.                                                           §   21-03007-sgj11
                                                                    §
      HCRE PARTNERS, LLC (n/k/a NEXPOINT                            §
      REAL ESTATE PARTNERS, LLC),                                   §
                                                                    §
                                       Defendant.                   §


                       STIPULATION AND PROPOSED SCHEDULING ORDER

               This stipulation (the “Stipulation”) is made and entered into by and between Highland

  Capital Management, L.P., as debtor-in-possession (the “Debtor”), and HCRE Partners, LLC

  (n/k/a NexPoint Real Estate Partners, LLC) (“HCRE” or “Defendant”, and together with the

  Debtor, the “Parties”), by and through their respective undersigned counsel.

                                                     RECITALS

               WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

  in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

  Court”);

               WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue


  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
  for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

                                                           2
Case 21-03007-sgj Doc 11 Filed 03/18/21                     Entered 03/18/21 23:33:20   Page 6 of 11



  of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

             WHEREAS, on January 22, 2021, the Debtor commenced the above-captioned adversary

  proceeding (the “Adversary Proceeding”) against HCRE by filing its complaint [Docket No. 1]

  (the “Complaint”) 2;

             WHEREAS, on January 25, 2021, the Court issued its Order Regarding Adversary

  Proceedings Trial Setting and Alternative Scheduling Order [Docket No. 3] (the “Alternative

  Scheduling Order”);

             WHEREAS, on March 3, 2021, HCRE filed its answer to the Debtor’s Complaint [Docket

  No. 7] (the “Answer”);

             WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

  proposed schedule, as specifically set forth below.

             NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

  Stipulation by the Court, it shall be SO ORDERED:

             1.      The Parties agree to the following schedule (the “Proposed Joint Scheduling

  Order”) in lieu of that provided in the Alternative Scheduling Order:

                                        Proposed Joint Scheduling Order

             Event                                              Deadline

             1. Service of Written Discovery Requests           May 31, 2021
             2. Service of Written Responses to                 July 5, 2021
             Discovery
             3. Completion of Fact Discovery                    July 26, 2021
             4. Expert Disclosures                              August 6, 2021
             5. Completion of Expert Discovery                  August 23, 2021
             6. Dispositive Motions                             September 6, 2021
             7. Exhibit and Witness Lists                       October 25, 2021
             8. Joint Pretrial Order                            November 1, 2021


  2
      Refers to the docket number maintained in the Adversary Proceeding.

                                                            3
Case 21-03007-sgj Doc 11 Filed 03/18/21           Entered 03/18/21 23:33:20         Page 7 of 11



          9. Proposed Findings of Fact and November 1, 2021
          Conclusions of Law
          10. Trial Docket Call            November 8, 2021 at 1:30 p.m. (CT)


          2.      If approved by the Court, the Proposed Joint Scheduling Order shall only be

  modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

  notice to the Parties.

          3.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Stipulation.

                               [Remainder of Page Intentionally Blank]




                                                  4
Case 21-03007-sgj Doc 11 Filed 03/18/21   Entered 03/18/21 23:33:20      Page 8 of 11



  Dated: March 11, 2021.
                                      WICK PHILLIPS GOULD & MARTIN, LLP

                                      /s/ Lauren K. Drawhorn
                                      Jason M. Rudd
                                      Texas State Bar No. 24028786
                                      jason.rudd@wickphillips.com
                                      Lauren K. Drawhorn
                                      Texas State Bar No. 24074528
                                      lauren.drawhorn@wickphillips.com
                                      3131 McKinney Avenue, Suite 500
                                      Dallas, Texas 75204
                                      Telephone: (214) 692-6200
                                      Fax: (214) 692-6255

                                      Counsel for HCRE Partners, LLC (n/k/a NexPoint
                                      Real Estate Partners, LLC)

                                      - and -

                                      PACHULSKI STANG ZIEHL & JONES LLP

                                      Jeffrey N. Pomerantz (CA Bar No. 143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      John A. Morris (NY Bar No. 266326)
                                      Gregory V. Demo (NY Bar No. 5371992)
                                      Hayley R. Winograd (NY Bar No. 5612569) 10100
                                      Santa Monica Blvd., 13th Floor
                                      Los Angeles, CA 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      E-mail: jpomerantz@pszjlaw.com
                                      ikharasch@pszjlaw.com
                                      jmorris@pszjlaw.com
                                      gdemo@pszjlaw.com
                                      hwinograd@pszjlaw.com

                                      - and -




                                          2
  DOCS_NY:42505.1 36027/002
Case 21-03007-sgj Doc 11 Filed 03/18/21   Entered 03/18/21 23:33:20     Page 9 of 11



                                      HAYWARD PLLC

                                      /s/ Zachery Z. Annable
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachery Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Telephone: (972) 755-7100
                                      Facsimile: (972) 755-7110

                                      Counsel for Highland Capital Management, L.P.




                                          3
  DOCS_NY:42505.1 36027/002
           Case 21-03007-sgj Doc 11 Filed 03/18/21                                 Entered 03/18/21 23:33:20                        Page 10 of 11
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03007-sgj
HCRE Partners, LLC (n/k/a NexPoint Real,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Mar 16, 2021                                               Form ID: pdf001                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 18, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Mar 16 2021 22:17:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Mar 16 2021 22:17:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Mar 16 2021 22:17:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 18, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
         Case 21-03007-sgj Doc 11 Filed 03/18/21                              Entered 03/18/21 23:33:20                    Page 11 of 11
District/off: 0539-3                                             User: mmathews                                                         Page 2 of 2
Date Rcvd: Mar 16, 2021                                          Form ID: pdf001                                                       Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 16, 2021 at the address(es) listed
below:
Name                            Email Address
Lauren Kessler Drawhorn
                                on behalf of Defendant HCRE Partners LLC (n/k/a NexPoint Real Estate Partners, LLC) lauren.drawhorn@wickphillips.com,
                                samantha.tandy@wickphillips.com

Zachery Z. Annable
                                on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 2
